DETAILED ACTION
	For this Office action, Claim 1 is pending.  Claims 2-8 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 November 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 26 November 2021, with respect to the grounds of rejection of Claim 1 under both 35 U.S.C. 112(a) and 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended Claim 1 in a manner that addresses and removes the issue of new matter from the claim language; therefore, upon further consideration, the ground of rejection under 35 U.S.C. 112(a) has been withdrawn.  Applicant’s amendments further address and overcome the issues of indefiniteness that required the ground of rejection under 35 

REASONS FOR ALLOWANCE
Claim 1 is considered allowable at this time.  The following is an examiner’s statement of reasons for allowance:  Claim 1 as amended recites a self-cleaning filtration system applied to agricultural sprayers with a structure requiring, among the other recited features, a casing with an open-close clamp associated with a filter element, a fluid diffuser, a supply unit having a three-way valve and first terminals with their own specified structure.  The structural configuration as recited in Claim 1, with all the recited features, is not taught or suggested in the prior art.  Therefore, the claim is considered allowable at this time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        11/29/2021